Citation Nr: 1334230	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-23 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection a bilateral eye disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for left leg disorder. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial disability rating greater than 20 percent for duodenal ulcer to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1953 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran indicated in December 2009 correspondence that she wished to testify at an RO hearing and indicated on her September 2010 on her VA Form 9 that she wished to testify at a Board hearing.  In April 2010 and February 2011 correspondence, respectively, she withdrew the hearing requests.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of a September 2013 informal hearing presentation.

The issues of entitlement to service connection for a bilateral eye disorder, back disorder, left knee disorder, and left leg disorder, as well as the issue of entitlement to an increased rating for duodenal ulcer to include GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April and June 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate her service connection claim and of her and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Board notes that the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Board finds significant that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran has not been afforded a VA examination in connection with the hypertension issue; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the Veteran's service treatment records are silent as to any findings of hypertension.  Moreover, the Board finds the Veteran has not alleged a continuity of symptomatology with respect to such disorder.  Furthermore, the record contains no competent evidence suggesting a causal relationship between her current hypertension and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran's service treatment records do not contain any complaints, treatment, or findings related to hypertension.  Significantly, the Veteran's September 1977 enlistment examination shows a normal "heart" and a blood pressure reading of 100/60.  Also, in a September 1977 report of medical history the Veteran denied "high or low blood pressure."  Available in-service blood pressure readings are as follows:  100/60 and 98/50 (January 1979); 110/80 (February 1979); 90/48, 100/60, and 104/60 (April 1979); 90/58 and116/78 (May 1979); 88/58 and 100/60 (July 1979(; 90/50 and 120/80 (August 1979); 120/64, 110/74, 110/64 (December 1979); 98/60 (February 1980); 110/60 (April 1980); 94/60 (October 1980); 102/70 (December 1980); 105/70 (February 1981); 130/90 (March 1981); and 90/42 (April 1981).  The Veteran's June 1981 separation examination shows a normal "heart" and a blood pressure reading of 110/84.  Also, in a June 1981 report of medical history the Veteran denied "high or low blood pressure."  

Post-service treatment records reflect that the Veteran was noted to have a history of hypertension as early as May 2006.  The Veteran submitted a claim for service connection for "heart" in March 2008.   

As an initial matter, the Board has considered whether presumptive service connection for hypertension is warranted.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following her active duty service discharge in July 1981.  Moreover, the Veteran has not alleged a continuity of hypertension symptomatology.  See Walker, supra.  As such, presumptive service connection is not warranted for hypertension. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds that, while the Veteran has a current diagnosis of hypertension, there is no objective medical evidence of the hypertension until approximately 25 years after service.  

Additionally, there is no probative evidence that the Veteran's hypertension is related to her military service.  In this regard, her service treatment records are negative for any complaints, treatment, or findings referable to hypertension.  Moreover, is no medical opinion linking such disorders to the Veteran's military service. 

Therefore, for the foregoing reasons, the Veteran's claim for service connection for hypertension must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the bilateral eye issue, the Veteran's September 1977 enlistment examination shows that she had 20/100 vision in the right eye and 20/200 vision in the left eye, both corrected to 20/20.  In April 1980, during service, she complained of trouble seeing distances even with her glasses.  The impression was a mild increase in myopia.  In February 1981 the Veteran complained of her eyes being weak.  Her June 1981 separation examination shows a recorded vision of both eyes corrected to 20/20.  It was also noted that the Veteran wore glasses at the time of her discharge but did not wear them during the examination.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

In her July 2009 substantive appeal the Veteran wrote that during her active service she had to go into a gas chamber and take off her mask.  She reported that her eyes were burning from the strong chemical and that this resulted in her having to wear thicker eyeglasses.  As above, service treatment records show complaints of decreased vision and her eyes being "weak."  Also, a February 2008 post-service treatment record shows bilateral cataracts, suspected glaucoma, myopia, and presbyopia.  As there is an allegation of injury to the eyes during service, complaints of decreased vision and "weak" eyes during service, and evidence of current bilateral cataracts and suspected glaucoma, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the back, left knee, and left leg issues, the Veteran's service treatment records show several complaints regarding these joints.  Significantly, in August 1978 the Veteran complained of a sore back from carrying her back pack and an assessment of lumbago was made.  In July 1979 the Veteran complained of low back pain for one week and an assessment of lumbar muscle spasm was made.  In December 1979 the Veteran complained of let knee pain and swelling after hitting her knee and falling.  Subsequently, that same month she complained of left leg and knee pain for three days.  In February 1980 the Veteran complained of back pain for two weeks.  While the Veteran's June 1981 separation examination shows a normal "spine" it also shows a history of back trouble.  Also, in a June 1981 report of medical history the Veteran responded "yes" to "recurrent back pain" and noted a back injury in 1978 as well as complaints of low back pain, mechanical, with no treatment.  

The Veteran submitted a claim for service connection for back, left knee, and left leg disorders in March 2008.  With regard to the back, the Veteran wrote that she suffered from several muscle spasms during her military service as a result of carrying heavy equipment.  With regard to the left leg/knee, the Veteran wrote that she was walking by a trailer when she bumped her knee and fell to the ground in December 1979.  She subsequently sought treatment for her knee again in April 1980.  

In connection with her claim, the Veteran was afforded a VA spine examination in March 2009.  Physical examination of the spine revealed nearly normal range of motion and X-rays of the lumbar spine were negative.  The examiner indicated that the objective data did not support a diagnosis regarding the lumbar spine at that time.  The Veteran was also afforded a VA joints examination in March 2009.   The examiner noted a February 2005 private MRI (magnetic resonance imaging) scan which showed a popliteal cyst of the left knee.  The examiner opined that the Veteran's diagnosis of a cyst was less likely than not related to her service.  It was noted that the Veteran had previous denials, and there were no findings while in service for a chronic condition of the left knee.  She had an acute, self-limiting condition with contusion, and there was no evidence of any continuity of complaints.  

Unfortunately, the Board finds that the March 2009 VA spine and joints examinations are inadequate.  While the March 2009 VA spine examiner indicated that there was no evidence of a back disorder, the Board notes that private treatment records show osteoporosis of the lumbar spine in May 2006.  Furthermore, while the March 2009 VA joints examiner noted that there was a popliteal cyst of the left knee, he did not indicate whether the Veteran had a left leg disorder.  Significantly, the May 2006 private treatment records also show osteoporosis of the left hip.  Moreover, while the March 2009 VA joints examiner opined that the Veteran's left knee cyst was less likely than not related to her service, the rationale for that opinion was "that the Veteran had previous denials."  The Board is unclear regarding what "previous denial" the examiner is referring to.  The Board also notes that the March 2009 VA examiner did not comment on any possible osteoporosis of the left knee.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the March 2009 VA examinations is required.

Finally, with regard to the duodenal ulcer issue, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her duodenal ulcer with GERD.  Significantly, the Veteran was most recently afforded a VA examination in June 2010.  Subsequently, in October 2010 correspondence, the Veteran wrote that Dr. G. made an incorrect statement about her symptoms occurring two to three times per year rather than per week.  She also indicated that she was taking "stronger and more pills."  Furthermore, in November 2010, after the June 2010 VA examination, the Veteran was hospitalized for a period of three days for gastritis.  On remand, the Veteran should be afforded a new VA examination for her service-connected duodenal ulcer with GERD so as to determine the current nature and severity of her duodenal ulcer given the Veteran's recent hospitalization and allegations of greater symptomatology than reported in a previous VA examination report.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the most recent VA medical records in the claims file are dated in July 2010 from the Columbia, South Carolina, VA Healthcare System.  Also, as above, it appears that the Veteran was hospitalized at a private hospital for a period of three days in November 2010 for gastritis.  However, there is only one document regarding this hospitalization.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran's assistance in identifying all medical care providers who have treated her for her bilateral eye, back, left knee, left leg, and duodenal ulcers (particularly her November 2010 hospitalization for gastritis at Sonoco) and provide the necessary release forms required to obtain copies of any outstanding records of pertinent treatment.   

Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  The RO/AMC should also document any attempts to procure records, and if unable to obtain them inform the Veteran and his representative.

2. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from the VA medical center in Columbia dated since July 2010.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above development, the RO/AMC should schedule the Veteran for an appropriate VA eye examination to determine the current nature and likely etiology of any currently diagnosed bilateral eye disorder, to include whether it is related to a superimposed disease or injury during her military service from July 1978 to July 1981 as described by the Veteran.  

The claims file must be made available to the examiner for review.  The examiner's attention is specifically directed to the following evidence entries: 

(a) A September 1977 enlistment examination showing had 20/100 vision in the right eye and 20/200 vision in the left eye, both corrected to 20/20; 

(b) In-service treatment records showing that, in April 1980, the Veteran complained of trouble seeing distances even with her glasses.  The impression was a mild increase in myopia.  In February 1981 the Veteran complained of her eyes being weak;

(c) The June 1981 separation examination showing a recorded vision of both eyes corrected to 20/20.  It was also noted that the Veteran wore glasses at the time of her discharge but did not wear them during the examination; 

(d) A February 2008 post-service treatment record showing bilateral cataracts, suspected glaucoma, myopia, and presbyopia; 

(e) The Veteran's July 2009 substantive appeal in which she wrote that during her active service she had to go into a gas chamber and take off her mask.  She reported that her eyes were burning from the strong chemical and that this resulted in her having to wear thicker eyeglasses.  

The examiner should conduct a thorough examination of the Veteran's eyes and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following questions:

(1) Does the Veteran have an eye disorder, and, if so,

(a) did the eye disorder clearly and unmistakably pre-exist his service pre-exist the Veteran's military service; if so, 

(b) if the eye disorder clearly and unmistakably pre-exist his service, did the eye disorder increase in severity in service; and, 

(c) was such increase clearly and unmistakably due to the natural progress of the disease, or was it beyond the natural progress of the condition (representing a permanent worsening of the disability in question).  

(2) If the examiner determines that the disability in question did not pre-exist service, the examiner should offer an opinion as to whether it is at least as likely as not that the eye disorder had its onset in service or is otherwise medically related to a superimposed disease or injury which created additional disability.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and indicate why such an opinion would be speculative.    

4. Upon completion of the above development, the RO/AMC should obtain and addendum to the March 2009 VA spine and joints examination.  The claims file must be made available to, and reviewed by, the examiner.  If the May 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the any currently diagnosed (1) back disorder, (2), left knee disorder,  and/or (3) left leg disorder developed in or was caused by the Veteran's service?

(b)  If the examiner finds that a back disorder developed in or was caused by the Veteran's service, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed left knee or left leg disorder was caused and/or aggravated by the back disorder?  If possible, determine to what extent the left knee and leg disorder(s) were aggravated beyond the natural progression of the disorder(s) by the back.

For purposes of the opinion being sought, the examiner should specifically consider the diagnosis of osteoporosis of the back and left hip made in May 2006.  The examiner should also explain the reference regarding a "previous denial" referred to in the March 2009 VA opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

5. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her duodenal ulcer with GERD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's duodenal ulcer with GERD.  The examiner should discuss the nature and severity of all manifestations of the Veteran's duodenal ulcer.  He or she should specifically indicate whether such results in periodic vomiting, recurrent hematemesis or melena, anemia, and/or weight loss, and the frequency and severity of such symptoms.  The examiner should also indicate the frequency of the Veteran's recurring symptoms, to include the duration of any incapacitating episodes.  Finally, he or she should provide an assessment of the Veteran's occupational limitation as a result of her duodenal ulcer.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


